

116 S1512 IS: Rural Servicemembers Support Act of 2019
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1512IN THE SENATE OF THE UNITED STATESMay 16, 2019Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Comptroller General of the United States to conduct a study on the designation by
			 the Secretary of Defense and the Secretaries of the military departments
 of installations of the Department of Defense as remote or isolated, and for other purposes.1.Short titleThis Act may be cited as the Rural Servicemembers Support Act of 2019.2.Study on installations of the Department of Defense that are designated as remote or isolated(a)In generalThe Comptroller General of the United States shall conduct a study on the designation by the Secretary of Defense and the Secretaries of the military departments of installations of the Department of Defense as remote or isolated.(b)Elements of studyThe study conducted under subsection (a) shall—(1)identify—(A)the various definitions within the Department of Defense of remote and isolated installations;(B)who establishes those definitions; and(C)the criteria to meet those definitions;(2)assess the uses by the Department of the remote or isolated designation for an installation; and(3)review—(A)the range of services available at remote installations;(B)how those services differ between the military departments; and(C)the process used to determine whether those services meet the needs of members of the Armed Forces at those installations.(c)ReportNot later than January 30, 2020, the Comptroller General shall submit to Congress, at a minimum, the initial findings for the study conducted under subsection (a).